DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-65 are cancelled.  Claims 66-77 are pending and under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Ewa M. Wozniak on 10/11/2022 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(b)
 
Applicant cancelled the rejected claims 63-65.  The rejection is moot.

Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant cancelled the rejected claims 63-65.  The rejection is moot.

Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s argument has been fully considered, but not sufficient to overcome the rejection.  
Applicant argues that a prima facie case of obviousness cannot be established without a reasonable expectation of success, and the burden is on the Examiner to show that one of ordinary skill would have had a motivation to combine the references with a reasonable expectation of success.  Specifically, Applicant argues that Pesaro (the cited prior art) never exemplifies a composition of 3-phenyl propanol and an organic acid or salt thereof in its experimental Examples, and such a composition was never prepared or tested in Pesaro.  Applicant argues that one of ordinary skill in the art, particularly without any experimental evidence, could not have predicted with any reasonable expectation of success the interactive behavior of 3-phenyl propanol with an organic acid or salt thereof, or the interactive behavior of 3-phenyl propanol with an organic acid or salt thereof and an alcohol because Pesaro discloses that testing of substances in laboratory experiments inevitable [0024].  In addition, Applicant argues that Table 5 of Pesaro merely discloses MIC (the lowest concentration of a compound that inhibits the growth of a given strain of bacteria) values for 3-phenyl propanol, according to DIN 58940 standard, capable of “inhibiting the growth” of the identified bacteria, which is not the same (concept) as achieving a two-log reduction according to EP or USP 51 criteria, because many antimicrobial substances characterized by low minimum inhibitory concentrations (MICs) fail to perform in more advanced and applied assays. Applicant concludes that the skilled artisan viewing the reference presently cited in support of the obviousness rejection would simply not have found the presently claimed combination of elements to be obvious.

Applicant’s argument is not persuasive.   The cited prior art in the 103(a) rejection is a single reference (i.e. the `503 publication to Pesaro), not combined references. The motivation to combine a second antimicrobial agent of an organic acid (e.g. benzoic acid and para-hydroxybenzoic acid, etc.) into the primary antimicrobial agent 3-phenylpropanol is clear taught in the single reference the `503 publication [0027] even though without a specific example, such that one ordinary skilled in the art would have envisioned the combination of the two antimicrobial agents based on the disclosure in the `503 publication.  
In terms of Applicant’s argument of lacking any experimental evidence to support the combination of the primary antimicrobial agent 3-phenylpropanol with the second antimicrobial agent of an organic acid, Table 5 of the `503 publication discloses the lowest concentration of the primary antimicrobial agent 3-phenylpropano, which is experimental evidence to support the combination of the two antimicrobial agents.  In addition, the `503 publication discloses that second agent of organic acid (e.g. benzoic acid and para-hydroxybenzoic acid, etc.) is antimicrobial agent, which is also supported by experimental evidence in the field of prior art.  It would have been obvious for one ordinary skilled in the art to combine the two known active ingredients used together for the same antimicrobial application for preserving a product formulation, In re Kerkhoven, 205 U.S.P.Q. 1069 (C.C.P.A. 1980).   It is not required to disclose all limitations in a single example to show obviousness as being argued by Applicant.  
In terms of Applicant’s argument that Table 5 of Pesaro merely discloses MIC (the lowest concentration of a compound that inhibits the growth of a given strain of bacteria values for 3-phenyl propanol, according to DIN 58940 standard, capable of “inhibiting the growth” of the identified bacteria, which is not the same (concept) as achieving a two-log reduction according to EP or USP 51 criteria, it should be pointed out that the difference is included in the functional language of intend-to-achieved effect in claim 66, which is not considered to be the additional limitation of the claimed method.  Because it is a naturally flowed effect of the claimed method through carrying out the claimed limitations (i.e. a method comprising adding a combination of at least 0.5 wt% of 3-phenyl propanol and an organic acid benzoic acid to a product formulation to preserve the product) of the steps, see the claim interpretation under 102(a)(1) in the previous Office action mailed on 05/09/2022.  In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.  Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Also see MPEP§2112.01(I).  The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 66-77 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/001503 (“the `503 publication”) to Pesaro et al. 

Applicant’s claim 66 is drawn to a method of preserving a product formulation, comprising adding 3-phenyl propanol and an organic acid or salt thereof to the product formulation, wherein the 3-phenyl propanol is added in an amount constituting at least 0.5 wt.%, based on the total weight of the product formulation; the organic acid or salt thereof is benzoic acid, dehydroacetic acid, acetic acid, citric acid, formic acid, sorbic acid, lactic acid, sodium benzoate, potassium benzoate, sodium citrate, potassium sorbate, sodium sorbate, sodium lactate or a mixture thereof; and said addition is sufficient to achieve an enhanced two-day antimicrobial effect according to European Pharmacopeia 7 (EP) antimicrobial efficacy testing methodology against Staphylococcus aureus and Escherichia coli at a lower total loading by weight as compared to adding benzyl alcohol and the organic acid or salt thereof where the amount of the organic acid or salt thereof remains fixed.

Claim Interpretation:  In addition to the structural limitations (adding 3-phenyl propanol and an organic acid or salt thereof to the product formulation, wherein the 3-phenyl propanol is added in an amount constituting at least 0.5 wt.%, based on the total weight of the product formulation; the organic acid or salt thereof against Staphylococcus aureus, and Escherichia coli),  claim 66 also contains the functional language of intend-to-achieved effect “said addition is sufficient to achieve an enhanced two-day antimicrobial effect according to European Pharmacopeia 7 (EP) antimicrobial efficacy testing methodology against Staphylococcus aureus and Escherichia coli at a lower total loading by weight as compared to adding benzyl alcohol and the organic acid or salt thereof where the amount of the organic acid or salt thereof remains fixed”.  However, this functional language of intend-to-achieved effect is not considered to be the additional limitation of the claimed method, but a naturally flowed effect of the claimed method through carrying out the claimed limitations of the steps.   
            
Determination of the scope and content of the prior art (MPEP §2141.01)
  The `503 publication discloses a method for preserving a product formulation by adding antimicrobial agent 3-phenylpropanol with minimum inhibitory concentration (MIC) of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Staphylococcus aureus, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Aspergillus brasiliensis, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Pseudomonas aeruginosa, and MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Escherichia coli, see TABLE 5 at page 25.  Because the minimum inhibitory concentration of antimicrobial agent 3-phenylpropanol is 0.2 wt%, the `503 publication teaches preserving a product formulation by adding antimicrobial agent 3-phenylpropanol in an amount at least 0.2 wt% based on the total weight of the product formulation. 
In addition, the `503 publication discloses at least one second antimicrobial agent selected from the group consisting of preservatives selected from the group consisting of benzoic acid and para-hydroxybenzoic acid, their esters and salts, benzyl benzoate, propionic acid and its salts, salicylic acid and its salts, 2,4-hexadienoic acid (sorbic acid) and its salts, etc. is included in the addition, see [0027] of the `503 publication.
Furthermore, the `503 publication discloses additional alcohols such as benzyl alcohol, ethanol, 2-propanol can be used as carriers, and/or organic solvents in the addition, see [0037, 0214, and 0262]  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claim 66 and the `503 publication is that the prior art does not teach a specific example of a method of preserving a product formulation, comprising adding 3-pheny| propanol and an organic acid or salt thereof wherein the organic acid or salt thereof is benzoic acid, dehydroacetic acid, acetic acid, citric acid, formic acid, sorbic acid, lactic acid, sodium benzoate, potassium benzoate, sodium citrate, potassium sorbate, sodium sorbate, sodium lactate or a mixture thereof.  Instead, the `503 publication teaches a method for preserving a product formulation by adding antimicrobial agent 3-phenylpropanol with minimum inhibitory concentration (MIC) of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Staphylococcus aureus, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Aspergillus brasiliensis, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Pseudomonas aeruginosa, and MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Escherichia coli. 
The difference between instant claim 68 and the `503 publication is that the prior art does not teach a specific example of a method of preserving a product formulation, comprising adding 3-phenyl propanol, an organic acid or salt thereof, and an alcohol to the product formulation wherein the organic acid or salt thereof is benzoic acid, dehydroacetic acid, acetic acid, citric acid, formic acid, sorbic acid, lactic acid, sodium benzoate, potassium benzoate, sodium citrate, potassium sorbate, sodium sorbate, sodium lactate or a mixture thereof; the alcohol is ethanol, propanol, benzyl alcohol, 2,4-dichlorobenzyl alcohol, phenyl ethanol, phenoxyethanol or a mixture thereof.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the instant claim 66 would have been obvious over the `503 publication because the `503 publication teaches at least one second antimicrobial agent selected from the group consisting of preservatives selected from the group consisting of benzoic acid and para-hydroxybenzoic acid, their esters and salts, benzyl benzoate, propionic acid and its salts, salicylic acid and its salts, 2,4-hexadienoic acid (sorbic acid) and its salts, etc. is included in the addition of adding antimicrobial agent 3-phenylpropanol with minimum inhibitory concentration (MIC) of 2,000 ppm (i.e. 0.2 wt%), see [0027] of the `503 publication. In terms of the functional language of intend-to-achieved effect of claim 66, it is considered to be the effect naturally flowing out or inherited from the claimed steps disclosed in the `503 publication. 
In terms of claim 67, the `503 publication teaches adding antimicrobial agent 3-phenylpropanol with minimum inhibitory concentration (MIC) of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Staphylococcus aureus, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Aspergillus brasiliensis, MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Pseudomonas aeruginosa, and MIC of 2,000 ppm (i.e. 0.2 wt%) for inhibiting Escherichia coli, see TABLE 5 at page 25.  Because the minimum inhibitory concentration of antimicrobial agent 3-phenylpropanol is 0.2 wt%, the `503 publication teaches preserving a product formulation by adding antimicrobial agent 3-phenylpropanol in an amount at least 0.2 wt% based on the total weight of the product formulation. 
In terms of claims 68-69, the `503 publication further discloses additional alcohols such as benzyl alcohol, ethanol, 2-propanol can be used as carriers, and/or organic solvents in the addition, see [0037, 0214, and 0262].  In terms of the functional language of intend-to-achieved effect of claim 68, it is considered to be the effect naturally flowing out or inherited from the claimed steps disclosed in the `503 publication. 

In terms of claims 70-71, the `503 publication further discloses at least one second antimicrobial agent of benzoic acid.
In terms of claims 72-73, the `503 publication further discloses at least one second antimicrobial agent of benzoic acid, and additional alcohols such as benzyl alcohol, ethanol, 2-propanol can be used as carriers, and/or organic solvents in the addition, see [0037, 0214, and 0262].
In terms of claims 74-77, the `503 publication discloses that antimicrobial agents in the formulation are for personal care, detergent and nutrition products and their use in various areas of consumer products, see [0001, 0045-0047, and 0342].
   
Conclusions
Claims 66-77 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731